Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is in response to the RCE filed on 01/27/2022 and the Examiner’s Amendment.
2.	The Specification has been amended (See the Examiner’s Amendment).
3.	Claims 1-2, 11-13, 18 have been amended (See the Examiner’s Amendment).
4.	Claims 5-7, 15-17 and 21-22 have been canceled (See the Examiner’s Amendment).
5.	Claims 1-4, 8-14 and 18-20 are allowed. 

	EXAMINER’S AMENDMENT	
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Paul  Johnson (Reg. No. 59,375 ) on 03/09/2022.
The application has been amended as follows:

In the Specification:
Paragraphs [0012], [00170, [0017], [0021], [0032], [0033], [0034], [0035], [0038], [0042], [0043], [0045], [0050- [0055], [0057]-[0063], [0095]-[0097], [0099], [0102]-[0104], [0106], [0114], [0126], [0129] have been amended.
The amended Specification is attached in OA.APPENDIX, document named:
Examiner’s Amendment_Specification_16898324.

In the Claims: 
Claims 1-2, 11-13, 18 have been amended.
s 5-7, 15-17 and 21-22 have been canceled.
The list of all claims is attached in OA.APPENDIX, document named:
Examiner’s Amendment_Claims_16898324.

REASON FOR ALLOWANCE
7.	The following is an examiner’s statement of reason for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitation a method/ system comprising: verifying a  list of plugins and their associated version numbers, building a virtual environment for executing the plugins in the automation scenario, wherein no more than one version of each plugin in the list of plugins can exist in the virtual environment; receiving a second automation scenario; identifying, a list of plugins in the second automation scenario; identifying a version number associated with each of the plugins in the second automation scenario; and comparing the list of plugins in the second automation scenario with the plugins in the virtual environment.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.

Raheja (US 20180210745) discloses: using a plugin installed on the first software component, that is to be used by the first software component to determine a first network location of the second software component. The GUI 705 of plugin 255 may additionally be used to initiate virtualized transactions between ESB 250 and a virtual service 220 simulating applications 


Ryan (US 9239729) discloses: a host computer installs a plug-in. For example, datacenter manager 167/170 may instruct virtualization software 130 of host computer 115/150 to install an I/O filter or other plug-in in response to corresponding administrator selections. In one embodiment, the installation of a plug-in includes assigning a ranking to the plug-in.

Stoyanov  (US 20080313549) discloses: Application functionality may be partitioned to suit the needs of a given application and client-side functionality may be packaged in dynamic virtual channel plug-ins for remote display clients. Interactive coupling between the remote display clients and the dynamic virtual channel plug-ins may be facilitated by remote display client extensibility repositories. steps for loading the media infrastructure layer plug-in in accordance with an embodiment of the invention. dynamic virtual channel plug-ins may be implemented by multiple independent vendors and/or include multiple implementation versions. 

Kreiner  (US 20160350438) discloses: a media player plug-in to a web browser may need to be updated with new codecs corresponding to new media formats. a network address to a web site ("virtualbrowser.com"). Therefore, in this example, the web page 120 shown in the web browser interface 110 is retrieved from the virtualbrowser.com site. For example, the web page 120 for the virtualbrowser.com site may contain JavaScript or other code that is loaded by an installed browser application to cause the web browser interface 110 to display or render the guest browser interface 130. Further, the web page 120 from the virtual browser.com web site; verify that the version of a module located in a local cache is the same as the version of the module being available at a network location. 


Quicktime VR: An image-based approach to virtual environment navigation, author: SE Chen, published on 1995.

Title: Automated discovery and maintenance of enterprise topology graphs; autho: 
T Binz,;  Published on 2013.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 9:00 am to 5:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

          /CHAMELI DAS/          Primary Examiner, Art Unit 2196